Title: IX. To the Inhabitants of the Colony of Massachusetts-Bay, 27 March 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        27 March 1775
       
      
      Massachusettensis, in some of his writings has advanced, that our allegiance is due to the political capacity of the King, and therefore involves in it obedience to the British parliament. Governor Hutchinson in his memorable speech laid down the same position. I have already shewn from the case of Wales, that this position is groundless—and that allegiance was due from the Welch to the King, jure feodali, before the conquest of Lewellyn, and after that to the Crown, until it was annexed to the realm, without being subject to acts of parliament any more than to acts of the King, without parliament. I shall hereafter shew from the case of Ireland, that subjection to the Crown implies no obedience to parliament. But before I come to this, I must take notice of a pamphlet, intitled, “A candid Examination of the mutual claims of Great-Britain and the colonies, with a plan of accommodation on constitutional principles.” This author, p. 8, says “to him (i.e. the King) in this representative capacity, and as supreme executor of the laws, made by a joint power of him and others, the oaths of allegiance are taken”, and afterwards, “Hence these professions (i.e. of allegiance) are not made to him either in his legislative, or executive capacities; but yet it seems they are made to the King. And into this distinction, which is no where to be found either in the constitution of the government, in reason or common sense, the ignorant and thoughtless have been deluded ever since the passing of the stamp act, and they have rested satisfied with it without the least examination.” And in p. 9, he says, “I do not mean to offend the inventers of this refined distinction, when I ask them ’is this acknowledgment made to the king, in his politick capacity as king of “Great Britain, &c.” if so, it includes a promise of obedience to the British laws.’” There is no danger of this gentleman’s giving offence to the inventers of this distinction, for they have been many centuries in their graves. This distinction is to be found every where: in the case of Wales, Ireland and elsewhere, as I shall shew most abundantly before I have done. It is to be found in two of the greatest cases and most deliberate and solemn judgments that were ever passed. One of them is Calvin’s case, 7 Rep.—which as lord Coke tells us, was as elaborately, substantially and judiciously argued, as he ever heard, or read of any. After it had been argued in the court of king’s bench, by learned council, it was adjourned to the exchequer chamber, and there argued again, first by council on both sides and then by the lord chancellor and all the twelve judges of England, and among these were the greatest men, that Westminster hall ever could boast. Ellismore Ellesmere, Bacon, Hide Hyde, Hobart, Crook Croke, and Coke, were all among them. And the chancellor and judges were unanimous in resolving. What says the book? 7 rep. 10. “Now seeing the king hath but one person, and several capacities, and one politick capacity for the realm of England, and another for the realm of Scotland, it is necessary to be considered, to which capacity ligeance is due. And it was resolved that it was due to the natural person of the king (which is ever accompanied with the politick capacity, and the politick capacity as it were appropriated to the natural capacity) and it is not due to the politick capacity only, that is, to the crown or kingdom, distinct from his natural capacity.” And further on 7 rep. 11. “But it was clearly resolved by all the judges, that presently by the descent his majesty was compleatly and absolutely king,” &c. and that coronation was but a royal ornament! 6. b. “In the reign of Ed. 2d, the Spencers, to cover the treason hatched in their hearts, invented this damnable and damned opinion, that homage and oath of allegiance was more by reason of the king’s crown (that is of his politick capacity) than by reason of the person of the king, upon which opinion they inferred execrable and detestible consequences.” And afterwards, 12. “Where books and acts of parliament speak of the ligeance of England, &c. speaking briefly in a vulgar manner, are to be understood of the ligeance due by the people of England to the King; for no man will affirm that England itself, taking it for the continent thereof, doth owe any ligeance or faith, or that any faith or ligeance should be due to it: but it manifestly appeareth, that the ligeance or faith of the subject is proprium quarto modo to the King, omni, soli, et semper. And oftentimes in the reports of our book cases and in acts of parliament also, the crown or kingdom is taken for the king himself.” &c. “Tenure in capite is a tenure of the Crown, and is a seigniorie in grosse, that is of the person of the King.” And afterwards 6. b. “for special purposes the law makes him a body politick, immortal and invisible, whereunto our allegiance cannot appertain.” I beg leave to observe here, that these words in the foregoing adjudication, that “the natural person of the King is ever accompanied with the politick capacity, and the politick capacity as it were appropriated to the natural capacity”; neither imply nor infer allegiance, or subjection to the politick capacity, because in the case of King James the first, his natural person was “accompanied” with three politick capacities at least, as King of England, Scotland and Ireland: yet the allegiance of an Englishman to him did not imply or infer subjection, to his politick capacity as King of Scotland.
      Another place in which this distinction is to be found is in Moore’s reports, p. 790. “The case of the union of the realm of Scotland with England.” And this deliberation, I hope was solemn enough. This distinction was agreed on by commissioners of the English lords and commons in a conferrence with commissioners of the Scottish parliament, and after many arguments and consultations by the lord chancellor and all the judges, and afterwards adopted by the lords and commons of both nations. “The judges answered with one assent,” says the book, “that allegiance and laws were not of equiparation for six causes,” the sixth and last of which is, “allegiance followeth the natural person not the politick.” “If the king go out of England with a company of his servants, allegiance remaineth among his subjects and servants, altho’ he be out of his own realm, whereto his laws are confined, &c. and to prove the allegiance to be tied to the body natural of the king, not to the body politick, the lord Coke cited the phrases of diverse statutes, &c. And to prove that allegiance extended further than the laws national, they (the judges) shewed that every king of diverse kingdoms, or dukedoms, is to command every people to defend any of his kingdoms, without respect of that nation where he is born; as if the king of Spain be invaded in Portugal, he may levy for defence of Portugal armies out of Spain, Naples, Castile, Millen, Flanders and the like; as a thing incident to the allegiance of all his subjects, to join together in defence of any of his territories, without respect of the extent of the laws of that nation where he was born; whereby it manifestly appeareth, that allegiance followeth the natural person of the king, and is not tied to the body politick respectively in every kingdom.” There is one observation, not immediately to the present point, but so connected with our controversy, that it ought not to be overlooked. “For the matter of the great seal the judges shewed that the seal was alterable by the king at his pleasure, and he might make one seal for both kingdoms, for seals, coin, and leagues, are of absolute prerogative of the king without parliament, nor re­strained to any assent of the people.” “But for further resolution of this point, how far the great seal doth command out of England, they made this distinction, that the great seal was current for remedials which groweth on complaint of the subjects, and thereupon writs are addressed under the great seal of England, which writs are limitted, their precinct to be within the places of the jurisdiction of the court that was to give the redress of the wrong. And therefore writs are not to go into Ireland nor the Isles, nor Wales, nor the counties palatine, because the king’s courts here have not power to hold plea of lands, nor things there. But the great seal, hath a power preceptory, to the person, which power extendeth to any place, where the person may be found.” Ludlow’s case, &c. who “being at Rome, a commandment under the great seal was sent for him to return,” &c. “So Bertie’s case in Q. Mary’s time, and Inglefield’s case in Q. Elizabeth’s, the privy seal went to command them to return into the realm, and for not coming their lands were seized”. &c. But to return to the point, “And as to the objection,” says the book, “that none can be born a natural subject of two kingdoms, they denied that absolutely, for altho’ locally, he can be born, but in one, yet effectually, the allegiance of the King extending to both, his birthright shall extend to both.” And afterwards, “but that his kingly power extendeth to diverse nations and kingdoms, all owe him equal subjection, and are equally born to the benefit of his protection; and altho’ he is to govern them by their distinct laws, yet any one of the people coming into the other, is to have the benefit of the laws, wheresoever he cometh; but living in one, or for his livelihood in one, he is not to be taxed in the other, because laws ordain taxes, impositions, and charges, as a discipline of subjection particularized to every particular nation.”
      Another place where this distinction is to be found is in Foster’s crown law, p. 184. “There have been writers, who have carried the notion of natural, perpetual, unalienable allegiance, much farther than the subject of this discourse will lead me. They say, very truly, that it is due to the person of the king, &c.” “It is undoubtedly due to the person of the king; but in that respect natural allegiance differeth nothing from that we call local. For allegiance considered in every light is alike due to the person of the king; and is paid, and in the nature of things must be constantly paid, to that prince, who for the time being, is in the actual and full possession of the regal dignity.”
      Indeed allegiance to a sovereign lord, is nothing more than fealty to a subordinate lord, and in neither case, has any relation to, or connection with laws or parliaments, lords or commons. There was a reciprocal confidence between the lord and vassal. The lord was to protect the vassal in the enjoyment of his land. The vassal was to be faithful to his lord, and defend him against his enemies. This obligation on the part of the vassal, was his fealty, fidelitas. The oath of fealty, by the feodal law to be taken by the vassal or tenant, is nearly in the very words as the ancient oath of allegiance. But neither fealty, allegiance, or the oath of either implied any thing about laws, parliaments, lords or commons.
      The fealty and allegiance of Americans then is undoubtedly due to the person of king George the third, whom God long preserve and prosper. It is due to him, in his natural person, as that natural person is intituled to the crown, the kingly office, the royal dignity of the realm of England. And it becomes due to his natural person, because he is intituled to that office. And because by the charters, and other express and implied contracts made between the Americans and the kings of England, they have bound themselves to fealty and allegiance to the natural person of that prince, who shall rightfully hold the kingly office in England, and no otherwise.
      “With us in England,” says Blackstone, v. 1. 367. “it becoming a settled principle of tenure, that all lands in the kingdom are holden of the king as their sovereign and lord paramount, &c. the oath of allegiance was necessarily confined to the Person of the king alone. By an easy analogy, the term of allegiance was soon brought to signify all other engagements, which are due from subjects to their prince, as well as those duties which were simply and merely territorial. And the oath of allegiance, as administered for upwards of six hundred years, contained a promise ’to be true and faithful to the king and his heirs, and truth and faith to bear of life and limb and terrene honour, and not to know, or hear of any ill or damage intended him, without defending him therefrom.’” “But at the revolution, the terms of this oath, being thought perhaps to favour too much the notion of non resistance, the present form was introduced by the convention parliament, which is more general and indeterminate than the former, the subject only promising ’that he will be faithful and bear true allegiance to the king,’ without mentioning his heirs, or specifying in the least wherein that allegiance consists.”
      Thus, I think, that all the authorities in law, coincide, exactly with the observation which I have heretofore made upon the case of Wales, and shew that subjection to a king of England, does not necessarily imply subjection to the crown of England; and that subjection to the crown of England, does not imply subjection to the parliament of England, for allegiance is due to the person of the king, and to that alone, in all three cases, that is, whether we are subject to his parliament and crown, as well as his person, as the people in England are, whether we are subject to his crown and person, without parliament, as the Welch were after the conquest of Lewellyn, and before the union, or as the Irish were after the conquest and before Poyning’s law, or whether we are subject to his person alone, as the Scots were to the king of England, after the accession of James ist, being not at all subject to the parliament or crown of England.
      We do not admit any binding authority in the decisions and adjudications of the court of king’s bench or common pleas, or the court of chancery over America: but we quote them as the opinions of learned men. In these we find a distinction between a country conquered, and a country discovered. Conquest, they say gives the crown an absolute power: discovery, only gives the subject a right to all the laws of England. They add, that all the laws of England are in force there. I confess I don’t see the reason of this. There are several cases in books of law, which may be properly thrown before the public. I am no more of a lawyer than Massachusettensis, but have taken his advice, and conversed with many lawyers upon our subject, some honest, some dishonest, some living, some dead, and am willing to lay before you what I have learned from all of them. In Salk. 411. the case of Blankard vs Galdy–“In debt upon a bond, the defendant prayed oyer of the condition, and pleaded the stat. E. 6 against buying offices concerning the administration of justice; and averred that this bond was given for the purchase of the office of provost marshall in Jamaica, and that it concerned the administration of justice, and that Jamaica is part of the revenue and possessions of the crown of England: The plantiff replied, that Jamaica is an island beyond the seas, which was conquered from the Indians and Spaniards in Q. Elizabeth’s time, and the inhabitants are governed by their own laws, and not by the laws of England: The defendant rejoined, that before such conquest, they were governed by their own laws; but since that, by the laws of England: Shower argued for the plantiff, that on a judgment in Jamaica, no writ of error lies here, but only an appeal to the council; and as they are not represented in our parliament, so they are not bound by our statutes, unless specially named. Vid. And. 115. Pemberton contra argued, that by the conquest of a nation, its liberties, rights and properties, are quite lost; that by consequence their laws are lost too, for the law is but the rule and guard of the other; those that conquer cannot by their victory lose their laws, and become subject to others. Vid. Vaugh. 405. That error lies here upon a judgment in Jamaica, which could not be if they were not under the same law. Et. per Holt, C. J. and Curia. 1st. In case of an uninhabited country, newly found out by English subjects, all laws in force in England are in force there; so it seemed to be agreed. 2. Jamaica being conquered, and not pleaded to be parcel of the kingdom of England, but part of the possessions and revenue of the crown of England; the laws of England did not take place there, until declared so by the conquerer, or his successors. The isle of Man and Ireland are part of the possessions of the crown of England; yet retain their ancient laws; that in Davis 36. it is not pretended, that the custom of tanistry was determined by the conquest of Ireland, but by the new settlement made there after the conquest: that it was impossible the laws of this nation, by mere conquest without more should take place in a conquered country; because for a time, there must want officers without which our laws can have no force; that if our law did take place, yet they in Jamaica having power to make new laws, our general laws may be altered by theirs in particulars; also they held that in case of an infidel country, their laws by conquest do not entirely cease, but only such as are against the law of God; and that in such cases where the laws are rejected or silent, the conquered country shall be governed according to the rule of natural equity. Judgment, pro Quer.’”
      Upon this case I beg leave to make a few observations. 1. That Shower’s reasoning, that we are not bound by statutes because not represented in parliament, is universal, and therefore his exception “unless specially named,” altho’ it is taken from analogy to the case of Ireland, by lord Coke and others, yet it is not taken from the common law, but is merely arbitrary and groundless, as applied to us. Because if the want of representation could be supplied, by “expressly naming” a country, the right of representation might be rendered null and nugatory. But of this more another time.
      2d. That by the opinion of Holt, and the whole court, the laws of England, common and statute, are in force in a vacant country, discovered by Englishmen. But America, was not a vacant country, it was full of inhabitants; our ancestors purchased the land; but if it had been vacant, his lordship has not shewn us any authority at common law, that the laws of England would have been in force there. On the contrary, by that law it is clear they did not extend beyond seas, and therefore could not be binding there, any further than the free will of the discoverers should make them. The discoverers had a right by nature, to set up those laws, if they liked them, or any others, that pleased them better, provided they were not inconsistent with their allegiance to their king. 3d. The court held that a country must be parcel of the kingdom of England, before the laws of England could take place there; which seems to be inconsistent with what is said before, because discovery of a vacant country does not make it parcel of the kingdom of England, which shews, that the court, when they said that all laws in force in England, are in force in the discovered country, meant no more than that the discoverers had a right to all such laws, if they chose to adopt them. 4. The idea of the court, in this case, is exactly conformable to, if not taken from the case of Wales. They consider a conquered country as Ed. 1, and his successors did Wales, as by the conquest annexed to the crown, as an absolute property, possession, or revenue, and therefore to be disposed of at its will. Not intitled to the laws of England, although bound to be govern’d by the king’s will, in parliament or out of it, as he pleased. 5. The isle of Man, and Ireland, are considered like Wales, as conquered countries, and part of the possessions (by which they mean property or revenue) of the crown of England, yet have been allowed by the king’s will to retain their ancient laws. 6. That the case of America differs totally, from the case of Wales, Ireland, Man, or any other case, which is known at common law or in English history. There is no one precedent in point, in any English records, and therefore it can be determined only by eternal reason, and the law of nature. But yet that the analogy of all these cases of Ireland, Wales, Man, Chester, Durham, Lancaster, &c. clearly concur with the dictates of reason and nature, that Americans are intituled to all the liberties of Englishmen, and that they are not bound by any acts of parliament whatever, by any law known in English records or history, excepting those for the regulation of trade, which they have consented to and acquiesced in. 7. To these let me add, that as the laws of England, and the authority of parliament, were by common law confined to the realm and within the four seas, so was the force of the great seal of England. Salk. 510. “The great seal of England is appropriated to England, and what is done under it has relation to England, and to no other place.” So that the king by common law, had no authority to create peers or governments, or any thing out of the realm by his great seal, and therefore our charters and commissions to governors, being under the great seal, gives us no more authority, nor binds us to any other duties, than if they had been given under the privy seal, or without any seal at all. Their binding force, both upon the crown and us, is wholly from compact and the law of nature.
      There is another case in which the same sentiments are preserved; it is in 2d. P. Williams, 75. memorandum 9th August, 1722. “It was said by the master of the rolls to have been determined by the lords of the privy council, upon an appeal to the king in council from the foreign plantations, ist. That if there be a new and uninhabited country, found out by English subjects, as the law is the birthright of every subject, so, wherever they go, they carry their laws with them, and therefore such new found country is to be governed by the laws of England; tho’ after such country is inhabited by the English, acts of parliament made in England, without naming the foreign plantations, will not bind them; for which reason, it has been determined that the statute of frauds and perjuries, which requires three witnesses, and that these should subscribe in the testators presence in the case of a devise of land, does not bind Barbadoes, but that, 2dly. Where the king of England conquers a country, it is a different consideration; for there the conqueror, by saving the lives of the people conquered, gains a right and property in such people! In consequence of which he may impose upon them what laws he pleases. But,
      3dly. Until such laws, given by the conquering prince, the laws and customs of the conquered country shall hold place; unless where these are contrary to our religion, or enact any thing that is malum in se, or are silent; for in all such cases the laws of the conquering country shall prevail.”
      
       NOVANGLUS
      
     